Citation Nr: 1641353	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  05-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a condition causing blackouts.

3.  Whether new and material evidence has been received to reopen a claim of service connection for aortic valve replacement (also claimed as heart disease), including as due to a service-connected disability or in-service herbicide exposure.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to special monthly compensation based on aid and attendance/housebound status.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1966 to May 1969, and in the U.S. Coast Guard from May 1972 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004, November 2004 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
  

REMAND

The Board is remanding the Veteran's appeal to allow him the requested Travel Board hearing at the RO before a Veterans Law Judge. 

In a statement received in November 2015, the Veteran's representative requested a Travel Board hearing on behalf of the Veteran and stated that the representative will appear at the hearing with the Veteran.  The RO has not yet scheduled the Veteran's hearing.  Remand is, therefore, required so the Veteran can be scheduled for his requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge at the earliest opportunity, and notify him of the date, time and location of this hearing.  Notice should be mailed to his current address of record.  Place a copy of the notice in the claims file.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



